Citation Nr: 1623812	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned at a Travel Board hearing in June 2012, and a copy of the hearing transcript has been associated with the claims file.  

These matters were previously remanded by the Board in May 2014 and November 2015.  As discussed below, the Board finds there has not been substantial compliance with its prior remand directives, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary regarding the Veteran's claims on appeal.  Unfortunately, these matters must again be remanded due to noncompliance with prior remand directives articulated by the Board in November 2015.  See Stegall, 11 Vet. App. at 271.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  As noted above, the Board most has previously remanded these matters in May 2014 and November 2015 in order to obtain an adequate VA medical opinion regarding the Veteran's claims on appeal.  

Within its November 2015 remand, the Board noted that the August 2014 VA examination, afforded to the Veteran following the prior May 2014 Board remand, was inadequate.  Specifically, the Board noted that the August 2014 VA examiner did not consider the Veteran's competent lay reports of ongoing symptomatology and treatment following active service.  Notably, the August 2014 VA examiner seemed to base the negative opinion in part on the lack of complaints during active service in November 1965 or at service separation.  Additionally, despite attributing the Veteran's current knee osteoarthritis to aging, the VA examiner did not address the posterior medial meniscus tear or chondromalacia diagnoses as being age-related, and more important, how the disability is merely age-based in light of the report of ongoing left knee symptomatology since active service.  While the VA examiner did seem to opine that the meniscal tear is actually arthritis, the examiner did not perform an MRI or other diagnostic imaging tests, and ignored the prior MRI documenting a posterior medial meniscus tear in addition to osteoarthritis.  Moreover, the examiner did not assume the Veteran was a reliable historian insofar as the examiner did not acknowledge the Veteran's actual reasoning for not complaining about his knee in service after the October 1965 injury.  Finally, the examiner appeared to have incorrectly attributed the Veteran's left knee disability in part due to post-service kneeling while working on computers, which the Veteran has disputed in his June 2015 statement.  As such, remand was required in order to obtain a medical opinion which was based upon a complete review of the Veteran's lay statements and diagnosed disabilities and supported by an adequate rationale.  

Following the November 2015 Board remand, VA most recently obtained an addendum medical opinion in January 2016.  The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale, the examiner stated that there was no mention of knee pain upon separation exam, that a quadriceps strain should have resolved in a matter of time, and that there was no evidence of a left knee residual.  The examiner stated that she agreed with the August 2014 VA examiner's opinion and that there was no aggravation of the unaffected knee as the Veteran did not have a lurching gait.  Additionally, the examiner noted that the injury occurred over 51 years before and was most likely not reflected on MRI findings.  Finally, she noted that there were many reasons other than an injury, including bursitis or other problems, that the Veteran may have had trouble being on his knees.  

Significantly, as noted within the March 2016 Informal Hearing Presentation (IHP) submitted by the Veteran's representative, the January 2016 addendum VA opinion also is inadequate to adjudicate the Veteran's claims on appeal.  

Notably, the January 2016 VA examiner did not clearly state that the claims file was reviewed in full prior to the opinion being rendered.  Most importantly, the January 2016 addendum opinion does not adequately address the Veteran's credible lay statements of record, including his reported October 1965 injury (prior to the reported bowling injury) and his testimony of ongoing symptomatology and treatment following active service.  As such, the resulting opinion is inadequate, and an adequate opinion, supported by a fully articulated rationale, must be obtained upon remand.  See Stegall, 11 Vet. App. 268.  

Finally, as noted in prior Board remands, the Veteran's claim of entitlement to service connection for a right knee disability is inextricably intertwined with his claim of entitlement to service connection for residuals of a left knee injury.  As such, remand of that issue is also warranted.  See Harris v Derwinski, 1 Vet App 180, 183 (1991).  If, and only if, the development undertaken as a result of this remand indicates that the Veteran's claimed left knee disability is etiologically related to his active service, then must VA also obtain an opinion as to the Veteran's claimed right knee disability on a secondary basis.  See 38 C.F.R. § 3.310 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Request a records review and addendum medical opinion from an appropriate VA examiner with orthopedic expertise.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  If the examiner determines that a full physical examination is necessary, then one must be scheduled and conducted.  A complete and adequate rationale must also be provided for any opinion rendered.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that a left knee disability (including, but not limited to, osteoarthritis of the left knee, posterior medial meniscus tear of the left knee, and chondromalacia of the left knee) is etiologically related to the Veteran's active service.  

In rendering the requested opinion, the examiner must assume the Veteran is a reliable historian and specifically consider and discuss the Veteran's lay statements of record, including his reported October 1965 injury (prior to the reported bowling injury) and his testimony of ongoing symptomatology and treatment following active service.  

If, and only if, the examiner determines that the Veteran's left knee disability is related to active service, then the examiner must also render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that a right knee disability (including right knee osteoarthritis) is caused by or aggravated by his left knee disability.  

2.  Following the above development, review the resulting examination report and opinion(s) in order to ensure its adequacy and compliance with the above directives.  If the examination report and/or resulting opinion(s) is inadequate for any reason, take any corrective action deemed necessary.  

3.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC and an adequate opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




